Citation Nr: 1518175	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974 and from July 1977 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD has been recharacterized as a claim for service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned in December 2013.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  An April 2010 Mental Health Note from the Wichita, Kansas VA medical center provides an axis I diagnosis of PTSD; however, in February 2012 the Veteran was afforded a VA examination and the VA psychologist determined that the Veteran does not meet the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-4) criteria for PTSD, rather he meets the criteria for axis I depression, not otherwise specified, and that the disorder is related to non-military stressors.  However, the February 2012 VA examiner provided no rationale whatsoever for the opinion that the Veteran's depressive disorder is not related to his military service.  Also, since the VA examination, the Veteran appeared at a Board hearing before the undersigned and testified to experiencing symptoms of greater severity, more in line with those reported in April 2010 that lead to a diagnosis of PTSD.  Given these facts, the Board finds that a new VA examination is required to reconcile the conflicting medical evidence of record and to provide an adequate opinion regarding the etiology of the Veteran's psychiatric disorder.  See 38 C.F.R. §§ 3.304(f), 4.125 (2014).

Additionally, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate mental health professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide a diagnosis or diagnoses for the Veteran's mental disorder(s).  For each diagnosis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to his active service.

The Veteran's lay statements must be considered and discussed.  

The examiner is to also to reconcile the conflicting evidence of record, including the Veteran's diagnosis of PTSD contained in an April 2010 Mental Health Note, the February 2012 VA examination report which found the Veteran did not meet the criteria for a diagnosis of PTSD, and the Veteran's testimony regarding his current mental health symptoms at a December 2013 Board hearing.  

If PTSD is diagnosed, the examiner must clearly state the stressors upon which the diagnosis of PTSD is made.

The examination report must contain a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




